Citation Nr: 1543709	
Decision Date: 10/13/15    Archive Date: 10/19/15

DOCKET NO.  09-27 683	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for hypertension, to include as secondary to service-connected diabetes mellitus, type II.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

E. F. Brandau, Associate Counsel






INTRODUCTION

The Veteran served on active duty from August 1968 until August 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision from the Department of Veterans Affairs (VA) Regional Office in St. Petersburg, Florida.  This matter was remanded by the Board in November 2012.


FINDINGS OF FACT

1.  The Veteran has a current diagnosis of hypertension.  

2.  The evidence does not establish that the Veteran experienced symptoms of chronic hypertension during active duty or that hypertension manifested within one year of separation from active duty.

3.  The probative, competent evidence does not demonstrate that the Veteran's hypertension is causally or etiologically related to active duty or his service-connected diabetes mellitus, type II, nor is it aggravated by his service-connected diabetes mellitus, type II.  


CONCLUSION OF LAW

The criteria for service connection for hypertension have not been met.  38 U.S.C.A. § 1110, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2015).  





REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015).  A January 2008 letter informed the Veteran of the information and evidence necessary to substantiate the claim for service connection.  The Veteran was also advised of the types of evidence VA would assist in obtaining, as well as the Veteran's own responsibilities with regard to identifying relevant evidence.  See Quartuccio v. Prinicipi, 16 Vet. App. 183 (2002); Charles v. Principi, 16 Vet. App. 370 (2002).  

In addition, the record includes the Veteran's service treatment records, VA examination reports, VA treatment records, private treatment records, and lay evidence.  The Veteran also submitted opinions from private physicians. The Veteran underwent VA examination in January 2008.  However, in November 2012, the Board found that further clarification was necessary with respect to the private opinions.  Pursuant to the remand, both private physicians provided clarification of their opinions in December 2012.  In April 2013, a VA examiner provided an addendum opinion which addressed the private opinions and provided further rationale.  Upon review, the Board finds that the VA opinions, when taken together, are sufficient and adequate for purposes of determining service connection.  The examiners provided opinions as to the clinical findings, and the April 2013 examiner provided an adequate rationale for the opinion stated, relying on and citing to the records reviewed.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (the probative value of a medical opinion comes from whether it is factually accurate, fully articulated, and has sound reasoning for the conclusion, not from the mere fact that the claims file was reviewed).  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c)(4).  Additionally, the Board finds the AMC substantially complied with the November 2012 remand directives with respect to the issue on appeal.  See Stegall v. West, 11 Vet. App. 268 (1998).

There is no indication in the record that any additional evidence is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); see also Dingess v. Nicholson, 19 Vet. App. 473, 486 (2006).

All of the evidence in the Veteran's claims file has been thoroughly reviewed.  Although an obligation to provide sufficient reasons and bases in support of an appellate decision exists, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that the entire record must be reviewed, but each piece of evidence does not have to be discussed).  The analysis in this decision focuses on the most salient and relevant evidence and on what the evidence shows or fails to show with respect to the matter decided.  The Veteran should not assume that pieces of evidence, not explicitly discussed, have been overlooked.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (noting that the law requires only that reasons for rejecting evidence favorable to the claimant be addressed).  

The Veteran asserts that his current hypertension is causally related to or aggravated by his service-connected diabetes mellitus, type II.

Service connection may be established for a disability resulting from diseases or injuries which are clearly present in service or for a disease diagnosed after discharge from service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Establishing service connection generally requires medical, or in certain circumstances, lay evidence of 1) a current disability; 2) an in-service incurrence or aggravation of a disease or injury; and 3) a nexus between the claimed in-service disease or injury and the present disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  When the disease identity is established, an evidentiary showing of continuity of symptomatology is required only where the condition noted in service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b).  The term "chronic disease," whether as shown during service or manifest to a compensable degree within a presumptive window following service, applies only to those disabilities listed in 38 C.F.R. § 3.309(a), including hypertension.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Additionally, chronic diseases such as hypertension may be presumptively service connected if they become manifest to a degree of 10 percent or more within one year of leaving qualifying military service.  38 C.F.R. §§ 3.307(a)(3), 3.309(a).

Notwithstanding the lack of evidence of disease or injury during service, service connection may still be granted if all of the evidence, including that pertinent to service, establishes that the disability was incurred in service.  See 38 U.S.C.A. § 1113(b)(West 2014); 38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. App. 503 (1992).

Additionally, service connection may be established on a secondary basis for a disability that is shown to be proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439 (1995) (en banc) (additional disability resulting from aggravation of a nonservice-connected disorder by a service-connected disorder is also compensable under 38 C.F.R. §3.310).  

Under the pertinent regulations, hypertension means that the diastolic blood pressure is predominantly 90 millimeters (mm.) or greater, and isolated systolic hypertension means that the systolic blood is predominantly 160mm. or greater with a diastolic blood pressure of less than 90mm.  38 C.F.R. §4.104, Diagnostic Code 7101, Note 1 (2015).  

The Veteran's service treatment records do not demonstrate complaints of, treatment for, or a diagnosis of hypertension.  

When he went to establish treatment at VA in November 2007, the Veteran noted that he had a history of hypertension for which he was taking medication.  His blood pressure was normal on physical examination and he was diagnosed with hypertension, well-controlled.  

In May 2009, the Veteran's private physician Dr. R. Page submitted a letter indicating that the Veteran suffered from hypertension, which was in part secondary to his diabetes mellitus.  He noted that the Veteran's blood pressure and lipid issues followed the diagnosis of diabetes mellitus.  In December 2012, Dr. Page submitted an additional statement indicating that diabetes mellitus accelerates atherosclerosis, which can cause nephrovascular hypertension.  Dr. Page also noted that hypertension, dyslipidemia, and diabetes mellitus are all accelerators for atherosclerosis, and that it would be possible to connect the Veteran's diabetes to any vascular complications that he develops in the future.

In June 2009, another private physician, Dr. R. Barden, wrote a letter indicating that the Veteran had diabetes mellitus, hypertension, and dyslipidemia, which may be tied together as part of the metabolic syndrome.  Dr. Barden also noted that the Veteran's blood pressure and lipid issues followed the diagnosis of diabetes mellitus.  Dr. Barden also submitted a subsequent letter in December 2012 noting that the Veteran had classic findings of the metabolic syndrome with the triad of hypertension, diabetes mellitus, and hyperlipidemia and that connection of these diseases is well-documented and that the causation is felt to be multifactorial but related.  

In April 2008 the Veteran underwent VA examination, and he told the VA examiner that he was diagnosed with hypertension in the early 2000s.  On physical examination the Veteran had normal blood pressure readings and the VA examiner diagnosed him with essential hypertension.  The VA examiner opined that it was less likely as not that the Veteran's hypertension was caused by or a result of diabetes mellitus.  The VA examiner noted that although the Veteran had a diagnosis of diabetes mellitus, type II, he did not have evidence of renal disease.  As such, the VA examiner opined that the Veteran's diabetes was not impacting his hypertension and it was less likely as not that his hypertension was secondary to his diabetes.  

Pursuant to the Board's November 2012 remand, in April 2013 an additional medical opinion was obtained from a VA examiner who reviewed the evidence and medical opinions and examined the Veteran.  The VA examiner noted that the Veteran had been diagnosed with essential (primary) hypertension, and that hypertension is deemed essential when the doctor is unable to identify a specific cause; the VA examiner indicated that essential hypertension is the most common type of high blood pressure and that the causes of this type of high blood pressure may be related to a complex combination of genetic, environmental, and other factors.  By contrast, the VA examiner reported that secondary hypertension is caused by an underlying medical condition or other factor that elevates blood pressure, and an example of this is diabetes mellitus.  The VA examiner noted that hypertension is strongly associated with diabetes mellitus, both type I and type II, but that kidney damage (diabetic nephropathy) is generally the cause of high blood pressure in people with diabetes.  He indicated that the private physician opinions referred to a secondary hypertension condition, but the VA examiner noted that the Veteran's renal functions have remained consistently normal and that there is no diagnosis of diabetic nephropathy in the record.  The VA examiner indicated that the current medical literature is silent for any mechanism by which diabetes can cause or aggravate hypertension in a person with normal renal function.  As the Veteran has been diagnosed with essential hypertension without any renal function impairment, the VA examiner noted that the Veteran's hypertension is a stand-alone process, neither due to nor aggravated by his service-connected diabetes.  

As noted, the record reflects a diagnosis of hypertension during the pendency of the appeal, and therefore, the Board finds the Veteran has established a current disability for the purposes of service connection.  

Concerning the second element of a claim for direct service connection, as noted the Veteran's service treatment records are negative for any complaints of, treatment for, or diagnosis of hypertension.  Since hypertension is a chronic condition, a nexus to service may be shown by chronicity at the time or continuity of symptomatology.  38 C.F.R. § 3.303.  The Veteran is competent to describe his observable symptoms during and after active duty.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  However, the Veteran has not presented any lay or medical evidence asserting a continuity of symptomatology since separation from service, nor has he asserted that his hypertension had its onset during active duty or within one year of active duty, or that he has experienced symptoms of hypertension since separation from active duty.  Additionally, the earliest indication of hypertension in the record was in the early 2000s, at least 30 years after discharge from service. Therefore, the evidence does not indicate that hypertension manifested to a compensable degree within the year following active duty.  38 U.S.C.A. § 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309.  Therefore, the Veteran is not entitled to service connection for hypertension on a presumptive basis.

Furthermore, the Veteran has not alleged that his hypertension is related to active duty.  In addition, none of the private physicians or VA examiners relates the Veteran's current hypertension to active duty.  The Veteran only contends that his hypertension is related to his diabetes mellitus, type II.  Even if the Veteran were to assert that his hypertension was directly related to active duty, the Board finds that a layperson without medical training is not qualified to render a medical diagnosis or medical opinion concerning the etiology of hypertension.  See Barr v. Nicholson, 21 Vet. App. 303, 307 (noting that lay testimony is competent to establish observable symptomology but not competent to establish medical etiology or render medical opinions).  In certain unique circumstances, lay testimony may be competent to establish medical etiology or nexus.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Davidson, 581 F.3d at 1313.  Here, however, the evidence does not show that the Veteran possesses the requisite training or credentials needed to render a competent opinion as to the medical causation of hypertension.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  

With respect to service connection on a secondary basis, there are conflicting medical opinions.  The Board has the authority to consider the weight and probity of evidence in the light of its own inherent characteristics and its relationship to other items of evidence.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  In evaluating the probative value of competent medical evidence, the Court has stated that the probative value of medical opinion is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion that the physician reaches.  Further, the credibility and weight attached to these opinions are within the province of the adjudicator.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  As such, the Board may appropriately favor the opinion of one competent medical authority over another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  

As it relates to the medical opinions, both private physicians provide limited rationale for their conclusions, and neither opinion directly states that the Veteran's hypertension is caused by his diabetes mellitus, merely that the two impairments are in some way related.  See Madden, 125 F.3d at 1477; Nieves-Rodriguez, 22 Vet. App. 295 (the probative value of a medical opinion comes from sound reasoning).  Dr. Page's opinions note that diabetes mellitus accelerates atherosclerosis which can cause hypertension, and that hypertension accelerates atherosclerosis.  Dr. Page does not specify the cause of the Veteran's hypertension.  Similarly, Dr. Barden links hypertension to a metabolic syndrome which includes diabetes mellitus, but does not indicate a causal or aggravating relationship.  The Board finds that the language of the private physician opinions is too speculative in nature.  As such, the Board affords the private physician opinions little probative weight.  See Madden, 125 F.3d at 1477, Nieves-Rodriguez, 22 Vet. App. at 295.   

Conversely, the Board finds the VA opinions deserve highly probative value.  First, the VA opinions were not only based on two physical examinations of the Veteran, but also a review of the Veteran's claims file, including service treatment records and VA medical records.  Second, the VA examiners specifically commented on the Veteran's relevant medical history, to include his report of symptoms.  Finally, the VA examiners cited to relevant medical studies in the opinions and provided adequate rationale specific to the Veteran's condition.  See Nieves-Rodriguez, 22 Vet. App. 295.  

The Board acknowledges that the Veteran is competent to describe his symptoms.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  However, a veteran's own conclusion stated in support of his claim that his present disability is secondary to his service-connected disability is not competent evidence as to the issue of medical causation for hypertension.  See 38 C.F.R. § 3.159; see also Grivois v. Brown, 6 Vet. App. 136 (1994).  Thus, a medical opinion is needed to connect one medical condition to another medical condition.  In this case the probative medical evidence provides both positive and negative opinions concerning a nexus between the Veteran's hypertension and his service-connected diabetes mellitus, type II; however for the reasons discussed the negative opinions have been given greater probative weight.

Based on the foregoing, the Board finds that the preponderance of the evidence is against a grant of service connection for hypertension, to include as secondary to service-connected diabetes mellitus, type II.  In reaching the above conclusion, the Board has considered the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable, and service connection must be denied.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).


ORDER

Entitlement to service connection for hypertension, to include as secondary to service-connected diabetes mellitus, type II, is denied.



_________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


